Me. Justice HjttohisoN
delivered the opinion of the Court.
This is an action for damages alleged to have been caused by the negligence of a truck driver employed by the Government of Puerto Rico while in charge of a truck belonging to the People of Puerto Rico. The district court sustained the demurrer to the complaint for want of facts sufficient to constitute a cause of action and thereafter, at the instance of plaintiff, dismissed the action.
Subdivision (a) of section 1 of an Act approved April 13, 1916 (Session Laws, p. 152), authorizing the district courts of Puerto Rico to entertain suits against the People of Puerto Rico in certain cases specified:
“Actions for damages based upon contracts entered into after this Act takes effect.”
As amended in 1928 (Session Laws, p. 130) this subdivision now reads “Actions for damages.” By this enactment the People of Puerto Rico consented to be sued in certain cases where there was a cause of action under the law already in force. The amendment of 1928 did not create any new cause of action.' It was a waiver of immunity from any action to enforce an existing liability, not a waiver of immunity in cases where there was no legal liability upon which to base an action. See 36 Cyc. 915; Saurí & Subirá v. Sepúlveda, 25 P.R.R. 224; and Austin W. Jones Co. v. State, 119 Atl. 577.
By the terms of section 1804 of the Civil Code (1803 of the Revision of 1930) the People of Puerto Rico are not liable for torts except when committed by a special agent. Appellant does not contend that the truck driver in the instant *148case was a special agent. The facts stated in the complaint point to a contrary conclusion.
The judgment appealed from must be affirmed.
Mr. Justice Wolf dissented.
Mr. Justice Córdova Dávila took no part in the decision of this case.